Citation Nr: 1529564	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability, claimed as bursitis.

2.  Entitlement to a rating in excess of 20 percent for right shoulder bursitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to July 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the record.  In his September 2012 substantive appeal, the Veteran indicated that he desired a hearing before the Board.  Thereafter, a December 2012 statement by the Veteran noted that he desired a DRO hearing and was not requesting Board review at that time.  A June 2015 statement by the Veteran's representative clarified that the Veteran does not desire a hearing before the Board.  Accordingly, Board finds there is no hearing request pending and deems any request for a Board hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The Board notes that a September 2013 rating decision denied service connection for right shoulder impingement syndrome/partial tear of the supraspinatus tendon, finding that such pathology was not related to his service-connected right shoulder bursitis.  The Veteran has not filed a notice of disagreement with this decision.

It is also noteworthy that additional VA records of treatment for the Veteran's right shoulder were uploaded to his electronic record in September 2013 without Agency of Original Jurisdiction (AOJ) review or the veteran's waiver of such review.  As the Board is remanding this case to the AOJ for required additional development anyway, the AOJ shall have the opportunity to review the complete evidentiary record including all newly submitted evidence during processing of the remand and associated readjudication.

The issues of service connection for a left shoulder disability and seeking a rating in excess of 20 percent for right shoulder bursitis are being REMANDED to the AOJ   VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An October 1979 Board decision denied the Veteran's claim of service connection for a left shoulder disability, claimed as bursitis, based essentially on a finding that such disability was not shown. 

2.  Evidence received since the October 1979 Board decision includes private and VA treatment records and the Veteran's DRO hearing testimony indicating he has a left shoulder disability; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the matter addressed; however, inasmuch as this decision grants the benefit sought (i.e., reopens the claim), there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

An October 1979 Board decision denied the Veteran service connection for left shoulder bursitis based essentially on a finding that he did not have left shoulder bursitis related to service.  The October 1979 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

Generally, when the Board denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7104.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Compensation is payable for a nonservice connected disability aggravated by a service connection for the degree of disability that is due to the aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record at the time of the October 1979 Board decision included the Veteran's service treatment records (STRs) which include a March 1977 notation that the Veteran had left shoulder crepitus; a report of a January 1978 VA examination when shoulder crepitation was noted, but X-rays were normal and there was no diagnosis of bursitis; the report of an April 1979 VA examination when the Veteran indicated he did not receive any treatment for his left shoulder and bursitis was not diagnosed; and the Veteran's testimony at a May 1979 hearing before the Board. 

Evidence received since the October 1979 Board decision includes VA treatment records showing the Veteran complained of shoulder pain which was noted as bilateral shoulder bursitis; private treatment records, including an October 2008 record noting bilateral shoulder pain and "bursitis v. DJD;" and the Veteran's testimony at the May 2013 DRO hearing that he began seeking treatment for left shoulder problems in the 1980s following service and believes his left shoulder pain is related to his service-connected right shoulder disability. 

The Board finds that that the newly received VA and private treatment records and the Veteran's May 2013 DRO hearing testimony are pertinent new evidence.  This additional evidence tends to show that the Veteran has a current left shoulder disability, to include left shoulder bursitis, and suggests that such may be related to service/a service-connected right shoulder disability.  Therefore it specifically addresses at least one unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.") Thus, the additional evidence received is both new and material, and the claim of service connection for a left shoulder disability may be reopened.


ORDER

The appeal seeking to reopen a claim of service connection for a left shoulder disability is granted.


REMAND

Regarding the rating for the Veteran's right shoulder bursitis, a review of the record found that he has been treated for right shoulder impingement syndrome and a partial tear of the supraspinatus tendon.  As noted above, a separate (unappealed) rating decision denied service connection for right shoulder impingement syndrome.  A July 2013 VA examination addressed the Veteran's right shoulder impingement syndrome, but specifically noted that his service-connected bursitis was not being evaluated.  The Veteran's updated VA treatment records and the July 2013 VA examination do not appear to have been reviewed/considered in the AOJ's recent readjudication of the rating for right shoulder bursitis (in the July 2013 supplemental statement of the case (SSOC)),.  As it is clear that circumstances involving the Veteran's right shoulder have changed and, as his representative notes, the last complete VA examination for the service-connected right shoulder bursitis was in July 2010 (given the limited scope of the July 2013 VA examination), an examination to assess the current severity of the right shoulder bursitis is necessary.  Furthermore, given that right shoulder impingement in not service-connected, to the extent possible symptoms of right shoulder bursitis from non-service connected, must be distinguished from those attributable to the impingement syndrome.  [Notably, any symptoms that cannot be distinguished as attributable solely to impingement syndrome must be considered in rating the right shoulder bursitis.  See Mittleider v. West, 11 Vet. App. 181 (1998).]  

The Veteran contends that his left shoulder disability was caused or aggravated by his right shoulder disability.  There is no medical opinion in the record that addresses this question; as it is a medical question, competent medical evidence is needed.  [The Board notes that the statement in the July 2013 SSOC indicating that the Veteran's current left shoulder diagnosis is unrelated to his right shoulder disability based on the July 2013 VA examination is based on an inaccurate factual premise; the July 2013 VA examiner did not examine, or offer an opinion regarding the etiology of, the Veteran's left shoulder disability].  Accordingly, an examination to ascertain the nature and likely etiology of any current left shoulder disability (to include whether any such disorder was caused or aggravated by his service-connected right shoulder bursitis) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).
 
Finally, at the May 2013 DRO hearing, the Veteran noted that he continues to receive treatment at the VA Medical Center in Tampa, Florida.  As reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  In addition, the Veteran reported seeking treatment for his shoulders since the 1980s, shortly after separation from service.  Any private treatment records pertaining to the Veteran's shoulder disabilities may also have bearing on the instant claims, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his shoulder disabilities since service, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations or treatment from all identified providers.  If any records sought are unavailable, the reason must be explained for the record.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for shoulder disability since September 2013.  If any are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current left shoulder disability, and to assess the severity of his service-connected right shoulder bursitis.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

 (a) Please identify (by medical diagnosis) each left shoulder disability found.  If a left shoulder disability is not diagnosed, reconcile that conclusion with notations of such disability in the record.

(b) Please identify the likely etiology for each left shoulder disability entity diagnosed; specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service, or was caused or aggravated by his service-connected right shoulder bursitis?  

The rationale provided must specifically discuss the pertinent findings noted in the Veteran's STRs, including the notation of left shoulder crepitus, and (with respect to secondary service connection) must consider the concept of aggravation.

(c) Assess the current severity of the Veteran's service-connected right shoulder bursitis.  Please describe all complaints, symptoms, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail.  The findings reported must specifically include ranges of motion with notation of any additional limitations due to pain, weakness, use, etc.  The examiner should also specifically opine whether symptoms/impairment of the Veteran's right shoulder bursitis may be completely distinguished symptoms of his non-service connected right shoulder impingement syndrome/partial tear of the supraspinatus tendon (and the basis for doing so).   If so, the examiner must indicate which symptoms and impairment are attributable to each disability. 

 The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


